The opinion of the court was delivered by
Fenner, J.
The plaintiff, claiming a privilege for a. debt of fifteen dollars, caused to be sequestered a quantity of corn on defendant’s farm, which the defendant claims to be exempt as attached to his homestead under Art. 219 of the Constitution, which exempts •“ on a farm the necessary quantity of corn and fodder for the current year.”
It fully appears that defendant had duly registered his homestead exemption, including his farm and “the necessary corn and fodderfor the current year;” that all the conditions entitling him to the exemption continued to exist; and that he did not have more corn, including that sequestered, than was necessary for the year.
The magistrate, nevertheless, rejected the exemption and maintained the sequestration.
The magistrate gives no reason for his judgment, and plaintiff has made no appearance in this court.
It is suggested by appellant’s counsel that'the magistrate refused the exemption because the registered homestead claim did not specify the number of barrels of corn to be exempted. The Consti*581tution requires no such specification, and courts can not enlarge the requirements of the Constitution.
There was a reconventional demand for damages, but the record exhibits no proof whatever in its support. The claim should not have been rejected, but only non-suited.
It is therefore adjudged and decreed that the judgment appealed from be amended by denying the privilege and dissolving the sequestration; and further that the judgment rejecting the reconventional demand be changed to one of non-suit, and, as thus amended, the same be now affirmed, appellee to pay costs of appeal.